DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
No Foreign Priority has been claimed. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-14 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is noted that applicant argues the limitation “using just the integral half cycle control,” limits the claim to exclude phase control. However, by selectively removing half-cycles, phase must be considered, otherwise you don’t know where the cycle begins and ends. In other words, a half-cycle cannot be identified without considering phase. Integral cycle control can be achieved without taking into account phase, but by definition a half-cycle is taking into account a point in the cycle (the zero-crossing point) and therefore phase is a factor. Furthermore, Shimura teaches (FIG. 18, ¶0137-¶0135) using just integral half cycle (i.e., half-wave) control to maintain power (S2211) after using phase control to control power (S2203) as claimed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form s1603the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimura et al. US 2013/0266334 A1 (Shimura).
Regarding claim 1, Shimura teaches a method comprising: 
controlling power (CPU 309) to an electrical device using a phase control (¶0073-¶0074) that changes a cutoff phase of an alternating current (AC) electrical signal delivered to the electrical device (¶0074); 
increasing the power delivered to the electrical device to an operational level (Dlimit) using the phase control (¶0138-¶0145); and 
maintaining a level of the power delivered to the electrical device at the operational level using just an integral half cycle control (S2211) that selectively removes a plurality of half cycles (AC half-waves) from the AC electrical signal delivered to the electrical device (¶0078-¶0079) such that a plurality of remaining half cycles in the AC electrical signal delivered to the electrical device have a frequency outside a range of sub-harmonic frequencies (i.e., wave number control, ¶0073-¶0080),
wherein selectively removing the half cycles from the AC signal delivered to the electrical device using just the integral half cycle control such that the frequency of the remaining half cycles in the AC electrical signal is outside the range of sub- harmonic frequencies reduces perceptible flicker caused by the AC electrical signal (¶0137-¶0135).  
Regarding claim 2, Shimura teaches the method of claim 1, wherein the half cycles are removed from the AC electrical signal using just the integral half cycle control such that the remaining half cycles have a frequency less than a lower bound of the range of sub-harmonic frequencies (¶0074-¶0076).  
Regarding claim 3, Shimura teaches the method of claim 2, wherein the half cycles have a time period greater than 72 milliseconds (76 msec or 1 msec, FIG. 12B), and wherein for a time cycle of seven of the half cycles, the half cycles are selectively removed from the AC electrical signal such that three half cycles remain in the AC electrical signal (¶0088-¶0090). 
Regarding claim 4, Shimura teaches the method of claim 2, wherein the AC electrical signal has a frequency of 50 Hertz (¶0114), and 
the time period of the half cycles is half of a time period of the AC electrical signal (¶0114-¶0115),85921239 12and 
wherein the half cycles are selectively removed from the AC signal such that three half cycles remain (CPU 309 sets the cross period T_K to T_3) in the AC electrical signal for a time cycle of more than fifty of the half cycles (¶0110-¶0114).  
Regarding claim 9, Shimura teaches a non-transitory computer-readable data storage medium storing program code executable by a processor to perform processing comprising: 
controlling power delivered to an electrical device using a phase control that changes a cutoff phase of an alternating current (AC) electrical signal (¶0073-¶0080); 
increasing the power delivered to the electrical device to an operational level (Dlimit) using the phase control (¶0138-¶0145); and 
maintaining a level of the power delivered to the electrical device at the operational level using an integral half cycle control that selectively removes a plurality of half cycles from the AC electrical signal delivered to the electrical device85921239 13such that a plurality of remaining half cycles in the AC electrical signal delivered to the electrical device have a frequency outside a range of sub-harmonic frequencies (¶0073-¶0080).  
Regarding claim 10, Shimura teaches the non-transitory computer-readable data storage medium of claim 9, wherein the half cycles are removed from the AC electrical signal such that the remaining half cycles have a frequency less than a lower bound of the range of sub-harmonic frequencies (¶0074-¶0076).  
Regarding claim 11, Shimura teaches the non-transitory computer-readable data storage medium of claim 10, wherein the half cycles have a time period greater than 72 milliseconds (76 msec or 1 msec, FIG. 12B), and wherein for a time cycle of seven of the half cycles, the half cycles are selectively removed from the AC electrical signal such that three half cycles remain in the AC electrical signal (¶0088-¶0090).   
Regarding claim 12, Shimura teaches the non-transitory computer-readable data storage medium of claim 10, wherein the AC electrical signal has a frequency of 50 Hertz (¶0114), and 
the time period of the half cycles (half-waves) is half of a time period of the AC electrical signal (¶0114-¶0115), and 
wherein the half cycles are selectively removed from the AC signal such that three half cycles (CPU 309 sets the cross period T_K to T_3)  remain in the AC electrical signal for a time cycle of more than fifty of the half cycles (¶0110-¶0114).  
Regarding claim 13, Shimura teaches the non-transitory computer-readable data storage medium of claim 9, wherein the half cycles are removed from the AC electrical signal such that the remaining half cycles have a frequency greater than an upper bound of the range of sub-harmonic frequencies (¶0074-¶0078).   
Regarding claim 15, Shimura teaches the non-transitory computer-readable data storage medium of claim 9, wherein selectively removing the half cycles from the AC signal delivered to the electrical device such that the frequency of the remaining half cycles in the AC electrical signal is outside the range of sub-harmonic frequencies reduces perceptible flicker caused by the AC electrical signal (¶0074-¶0078).  
Regarding claim 16, Shimura teaches a system comprising: 
a triac device (302) to control delivered to an electrical device using a phase control that changes cutoff phase of an alternating current (AC) electrical signal, and to increase the power delivered to the electrical device to an operational level using the phase control (¶0057-¶0059); and 
a controller (CPU 309) to maintain a level of the power delivered to the electrical device at the operational level using an integral half cycle control (FIG. 7-8) that selectively removes a plurality of half cycles (AC half-waves) from the AC electrical signal delivered to the electrical device (¶0078-¶0079) such that a plurality of remaining half cycles in the AC electrical signal delivered to the electrical device have a frequency outside a range of sub-harmonic frequencies (i.e., wave number control, ¶0073-¶0080).  
Regarding claim 17, Shimura teaches the system of claim 16, wherein the half cycles are removed from the AC electrical signal such that the remaining half cycles have a frequency less than a lower bound of the range of sub-harmonic frequencies (¶0074-¶0076).   
Regarding claim 18, Shimura teaches the system of claim 16, wherein the half cycles are removed from the AC electrical signal such that the remaining half cycles have a frequency greater than an upper bound of the range of sub-harmonic frequencies (¶0073-¶0081).  
Regarding claim 20, Shimura teaches the system of claim 16, wherein selectively removing the half cycles from the AC signal delivered to the electrical device such that the frequency of the remaining half cycles in the AC electrical signal is outside the range of sub- harmonic frequencies reduces perceptible flicker caused by the AC electrical signal (¶0076-¶0078).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. US 2013/0266334 A1 (Shimura) and Hirst US 6,710,309 B1 (Hirst).
Regarding claims 5-7, Shimura teaches the method of claim 1 and claim 2. Shimura differs from the instant claimed invention by not explicitly disclosing: the lower bound of the range of sub-harmonic frequencies is 6 Hertz and wherein the upper bound of the range of sub- harmonic frequencies is 12 Hertz. However, for commercial power suppliers of 50 Hz as taught by Shimura the sub-harmonic frequencies are known. Hirst teaches the sub-harmonics generated on the power grid 4Hz to 20Hz, thus encompassing the range of 6-12 Hz (C2 L50-60). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the sub-harmonics being controlled by Shimura are the harmonics generated by the power standard AC current of 50Hz as taught by Shimura, which Hirst teaches are 4-20Hz.
Regarding claim 14, Shimura teaches the non-transitory computer-readable data storage medium of claim 9. Shimura differs from the instant claimed invention by not explicitly disclosing: the lower bound of the range of the range of sub-harmonic frequencies is 6 Hertz and the upper bound of the range of sub-harmonic frequencies is 12 Hertz. Hirst teaches the lower bound of the range of the range of sub-harmonic frequencies is 4 Hertz and the upper bound of the range of sub-harmonic frequencies is 20 Hertz (C2 L50-60), thus encompassing 6-12 Hz. It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the sub-harmonics being controlled by Shimura are the harmonics generated by the power standard AC current of 50Hz as taught by Shimura, which Hirst teaches are 4-20Hz.
Regarding claim 19, Shimura teaches the system of claim 16. Shimura differs from the instant claimed invention by not explicitly disclosing: the range of sub-harmonic frequencies has a lower bound of 6 Hertz and an upper bound of 12 Hertz.  Hirst teaches the lower bound of the range of the range of sub-harmonic frequencies is 4 Hertz and the upper bound of the range of sub-harmonic frequencies is 20 Hertz (C2 L50-60), thus encompassing 6-12 Hz. It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the sub-harmonics being controlled by Shimura are the harmonics generated by the power standard AC current of 50Hz as taught by Shimura, which Hirst teaches are 4-20Hz.

 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cook US PUB 2010/0166447 addresses a power delivery system with nearly zero harmonic content by controlling integer half cycles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852